Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “wherein the wastewater solids include a first waste stream and a second waste stream, the method comprising: using a reactor to increase a temperature of the wastewater solids between 60 and 220 degrees Celsius” renders the claim indefinite because it is unclear whether the wastewater solids are heated to a temperature between 60 and 220 degrees Celsius prior to separating the wastewater stream to the first stream and the second stream or after the steps of hydrolysis and pasteurization. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0305865 (hereinafter referred as “DiMassimo”), in view of US 2015/0232902 (hereinafter referred as “Romero”).
Regarding claim 20, DiMassimo teaches (fig. 1, fig. 2) a method of treating wastewater solids including waste activated sludge and primary sludge, comprising: using a first system to perform hydrolysis treatment (in hydrolysis reactor 36) on the waste activated sludge to thereby produce hydrolyzed sludge [0012]; simultaneously, using a second system to pasteurize the primary sludge (in reactor 78) at a temperature greater than 60 degrees Celsius ([0023] discloses temperature of at least 70 degrees Celsius), to thereby produce pasteurized sludge (refer [0012], [0023]); and performing anaerobic digestion of the hydrolyzed sludge and the pasteurized sludge (refer anaerobic digester 40).
DiMassimo does not state that hydrolysis treatment includes two or more hydrolysis approaches of thermal, thermophilic aerobic, chemical, alkaline, enzyme, or electron beam treatment.
Romero teaches an apparatus and method to treat biomass, the method includes performing pretreatment step on the biomass and discharging the pretreated biomass; in at least a first enzymatic hydrolysis reactor producing a liquefaction material, recirculating at least a portion of the liquefaction material from the at least first reactor to a location upstream of the addition of the enzymes as at least a portion of the coolant for the hot pretreated biomass (abstract, fig. 2). Romero further discloses that pretreatment includes heating the biomass (such as above 100 ºC) in acidic environment, steam explosion or ammonium hydrolysis or lime hydrolysis (fig. 2, [0015], [0075], [0083]). Therefore, Romero establishes that it is known in the art to subject the solids to a plurality of hydrolysis approaches.
DiMassimo and Romero are analogous inventions in the art of hydrolyzing solids. One of ordinary skill in the art would have had a reasonable expectation of success in implementing the known method of hydrolyzing solids by applying two or more hydrolysis approaches as taught by Romero to a known method of DiMassimo. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness. The rationale includes “Combining prior art elements according to known methods to yield predictable results” and “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0305865 (hereinafter referred as “DiMassimo”), in view of US 2015/0232902 (hereinafter referred as “Romero”) and US 2014/0251901 (hereinafter referred as “Hojsgaard”).
Regarding claim 21, DiMassimo teaches (fig. 1, fig. 2) a method of treating wastewater solids, the method comprising: using a first system to perform hydrolysis treatment (in hydrolysis reactor 36) at a temperature of about 140 °C to about 165 °C on first wastewater solids to thereby produce hydrolyzed sludge [0012]; simultaneously, using a second system to pasteurize second wastewater solids (in reactor 78) at a temperature greater than 60 degrees Celsius ([0023] discloses temperature of at least 70 degrees Celsius), to thereby produce pasteurized sludge (refer [0012], [0023]).
DiMassimo does not state that hydrolysis treatment includes two or more hydrolysis approaches of thermal, thermophilic aerobic, chemical, alkaline, enzyme, or electron beam treatment.
Romero teaches an apparatus and method to treat biomass, the method includes performing pretreatment step on the biomass and discharging the pretreated biomass; in at least a first enzymatic hydrolysis reactor producing a liquefaction material, recirculating at least a portion of the liquefaction material from the at least first reactor to a location upstream of the addition of the enzymes as at least a portion of the coolant for the hot pretreated biomass (abstract, fig. 2). Romero further discloses that pretreatment includes heating the biomass (such as above 100 ºC) in acidic environment, steam explosion or ammonium hydrolysis or lime hydrolysis (fig. 2, [0015], [0075], [0083]). Therefore, Romero establishes that it is known in the art to subject the solids to a plurality of hydrolysis approaches.
DiMassimo and Romero are analogous inventions in the art of hydrolyzing solids. One of ordinary skill in the art would have had a reasonable expectation of success in implementing the known method of hydrolyzing solids by applying two or more hydrolysis approaches as taught by Romero to a known method of DiMassimo. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness. The rationale includes “Combining prior art elements according to known methods to yield predictable results” and “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”.
DiMassimo does not teach a reactor for increasing a temperature of the wastewater solids between 60 and 220 degrees Celsius.
Hojsgaard teaches an apparatus and process hydrolyzing sludge from water treatment and for conditioning the hydrolyzed sludge for optimal anaerobic digestion, the process includes include dewatering to produce dewatered sludge, hydrolyzing the dewatered sludge in a steam fed process, preheating the dewatered sludge before hydrolysis with sludge-to-sludge heat transfer, and cooling and diluting the sludge using sludge-to-water heat transfer and water injection, and anaerobically digesting the hydrolyzed sludge (abstract). Hojsgaard teaches that the sludge is preheated to a temperature of about 85 to 110 ºC.
DiMassimo and Hojsgaard are analogous inventions in the art of performing hydrolysis on waste. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of DiMassimo with teachings of Hojsgaard to provide a reactor to preheat the wastewater solids to recover and use the heat of hydrolyzed sludge (Hojsgaard; [0034], [0036]). 
The limitations “to decrease digester volume requirements, increase throughput rates of anaerobic treatment, increase cake solids dryness, improve microbial hydrolysis rates, inactivate pathogens or indicators, decrease head loss, decrease mixing or pumping energy requirements, or reduce viscosity” are not a specific method step but rather a result of increasing temperature of the solids which is taught by modified DiMassimo as indicated above.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0305865 (hereinafter referred as “DiMassimo”), in view of US 2015/0232902 (hereinafter referred as “Romero”) and US US 2002/0185456 (hereinafter referred as “Ward”).
Regarding claim 21, DiMassimo teaches (fig. 1, fig. 2) a method of treating wastewater solids, the method comprising: using a first system to perform hydrolysis treatment (in hydrolysis reactor 36) at a temperature of about 140 °C to about 165 °C on first wastewater solids to thereby produce hydrolyzed sludge [0012]; simultaneously, using a second system to pasteurize second wastewater solids (in reactor 78) at a temperature greater than 60 degrees Celsius ([0023] discloses temperature of at least 70 degrees Celsius), to thereby produce pasteurized sludge (refer [0012], [0023]).
DiMassimo does not state that hydrolysis treatment includes two or more hydrolysis approaches of thermal, thermophilic aerobic, chemical, alkaline, enzyme, or electron beam treatment.
Romero teaches an apparatus and method to treat biomass, the method includes performing pretreatment step on the biomass and discharging the pretreated biomass; in at least a first enzymatic hydrolysis reactor producing a liquefaction material, recirculating at least a portion of the liquefaction material from the at least first reactor to a location upstream of the addition of the enzymes as at least a portion of the coolant for the hot pretreated biomass (abstract, fig. 2). Romero further discloses that pretreatment includes heating the biomass (such as above 100 ºC) in acidic environment, steam explosion or ammonium hydrolysis or lime hydrolysis (fig. 2, [0015], [0075], [0083]). Therefore, Romero establishes that it is known in the art to subject the solids to a plurality of hydrolysis approaches.
DiMassimo and Romero are analogous inventions in the art of hydrolyzing solids. One of ordinary skill in the art would have had a reasonable expectation of success in implementing the known method of hydrolyzing solids by applying two or more hydrolysis approaches as taught by Romero to a known method of DiMassimo. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness. The rationale includes “Combining prior art elements according to known methods to yield predictable results” and “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”.
DiMassimo does not teach providing reactor for increasing a temperature of the wastewater solids. However, Ward teaches heating of wastewater sludge upto 100 degrees Celsius to control viscosity of the sludge to provide the solids that are more readily pumped or transported (Abstract).
DiMassimo and Ward are analogous inventions in the art of solids treatment apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of DiMassimo with teachings of Ward to provide a reactor for increasing temperature of the solids to a temperature between 60 and 200 degrees Celsius to control viscosity of the solids and to provide the solids that are more readily pumped or transported.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777